UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6659



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN DANIEL LEASURE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-95-54, CA-98-377-2)


Submitted:   November 4, 1999          Decided:     December 20, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Daniel LeaSure, Appellant Pro Se. Arenda L. Wright Allen,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Daniel LeaSure seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   The district court has since entered an order vacating and

rescinding the appealed from order. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal for lack of juris-

diction.*     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Because of the procedural history of this case, LeaSure
retains his right to file a § 2255 motion, if necessary, following
disposition of his direct appeal without seeking permission
pursuant to 28 U.S.C.A. § 2244 (West 1994 & Supp. 1999).


                                  2